Case: 15-50893      Document: 00513560485         Page: 1    Date Filed: 06/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-50893                            FILED
                                  Summary Calendar                      June 22, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BERNARDO PUENTE, JR., also known as Benny-Jr. Puente, also known as
Bernado Puente, also known as Bernardo Jr. Puente, also known as Bernardo
Puente, also known as Bernardo-Jr. Puente,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:14-CR-561-4


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Bernardo Puente, Jr., pleaded guilty to possession with intent to
distribute 500 grams or more of cocaine and was sentenced to 120 months of
imprisonment and five years of supervised release. He contends, for the first
time on appeal, that his guilty plea should be vacated because the district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50893     Document: 00513560485      Page: 2    Date Filed: 06/22/2016


                                  No. 15-50893

failed to comply with the requirements of Rule 11 of the Federal Rules of
Criminal Procedure.
      We review for plain error. See United States v. Brown, 328 F.3d 787, 789
(5th Cir. 2003). Puente must show that the error was clear or obvious and
affects his substantial rights. See Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but only if it “‘seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings.’” Id. (alteration in original) (quoting United States v.
Olano, 507 U.S. 725, 736 (1993)).
      The district court plainly erred in failing to inform Puente that he could
be prosecuted for perjury for any false statement he gave under oath; he had
the right at trial to compel the attendance of witnesses; the district court was
obligated to calculate the applicable guidelines range and consider that range,
possible departures, and sentencing factors in determining his sentence; and
he waived his right to appeal and collaterally attack his sentence in the plea
agreement. See FED. R. CRIM. P. 11(b)(1)(A), (E), (M), (N). The district court
also plainly erred in erroneously informing Puente that the minimum term of
supervised release was five years instead of four years and failing to inform
Puente that the maximum term of supervised release was life. See FED. R.
CRIM. P. 11(b)(1)(H), (I). Contrary to Puente’s argument, the district court did
not plainly err in informing Puente that he faced “a minimum of five years,
subject to certain exceptions, up to 40 years in prison.” See Puckett, 556 U.S.
at 135; Olano, 507 U.S. at 734; United States v. Phillips, 382 F.3d 489, 499 (5th
Cir. 2004).
      Puente has not shown that any Rule 11 error affected his substantial
rights. Puente’s conclusional assertion that the combined effect of the district
court’s errors affected his decision to plead guilty is insufficient to show plain



                                         2
    Case: 15-50893   Document: 00513560485     Page: 3   Date Filed: 06/22/2016


                                No. 15-50893

error. See United States v. Dominguez Benitez, 542 U.S. 74, 81-83 (2004);
United States v. Alvarado-Casas, 715 F.3d 945, 954-55 (5th Cir. 2013).
     The judgment of the district court is AFFIRMED.




                                      3